Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6 of the Remarks filed 08/18/2022, with respect to the disqualification of the Hirota reference (WO 2018/079434) due to common ownership with the instant application, have been fully considered and are persuasive. The Hirota reference has an effective filing date earlier than that of the instant application and thus would qualify as prior art under 35 U.S.C. 102(a)(2), but since there is a common assignee, it is disqualified pursuant to the exception of 35 U.S.C. 102(b)(2)(C).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, the scope of the limitation “wherein after the can is continuously produced in a number of 35,000” is unclear. The preamble of the claim is drawn to a product which is a singular draw-ironed blank can, yet this limitation appears to refer to a method step of producing 35,000 of the cans. Consequently, the claim appears to bridge multiple classes (i.e. product and method), which makes it difficult to understand the scope of protection sought. Further, it is not clear how a method step of producing 35,000 cans would serve to further limit the structure of the claimed invention per the preamble of the claim (i.e. the singular draw-ironed blank can); accordingly, for examination purposes this limitation will be treated as a product-by-process limitation and will thus not be given patentable weight.
Regarding Claim 10, the limitation “the cans” does not have antecedent basis in the claim. Examiner notes that Claim 8, from which Claim 10 depends, is a method claim which produces a singular draw-ironed blank can, not plural cans. For examination purposes, it will be assumed that the claim is meant to recite that the method steps of Claim 8 are continuously repeated such that a plurality of cans in a number of not less than 35,000 is produced.
Regarding Claim 11, the limitations “the ratio Ra1/Ra2” in line 2 and “the brightness ratio” in line 7 do not have sufficient antecedent basis in the claim. 
Further regarding Claim 11, the scope of the limitation “wherein when a light ray reflected by the outer surface of the can body is evaluated…said brightness value L15h is not less than 50” in lines 6-17 is unclear. Firstly, what is the relationship between “a light ray reflected by the outer surface of the can body,” “the reflected light having an angle of 15 degrees based on the light specularly reflected from the incident light in the [direction at right angles with the] direction of height,” “the light specularly reflected,” and “the incident light that is incident at 45 degrees”? Only one light ray is positively recited (“a light ray reflected by the outer surface of the can body” in line 6), but the other limitations listed above appear to be describing different portions of that light ray (i.e. the portion that is incident on the outer surface of the can, the portion which is a specular reflection, the portion of the specular reflection at 15 degrees, etc.). If this interpretation is correct, the claim should be amended to clearly reflect this. Further, the phrasing of “when a light ray…is evaluated” appears to be reciting a method step, but the preamble of the claim is drawn to a product which is a singular draw-ironed blank can; consequently, the claim appears to bridge multiple classes (i.e. product and method), which makes it difficult to understand the scope of protection sought. It is not clear whether the limitation of lines 6-17 is meant to recite a method step performed in the production of the claimed draw-ironed blank can, or if it is merely reciting surface characteristics of the can. If the latter is intended, the claim should be amended to recite that the outer surface of the can body has a brightness ratio L15w/L15h of 0.7-1.3, followed by definitions of L15w and L15h. Examiner further notes that the method by which the reflected light ray is evaluated (i.e. the LCH method using a multiangle spectrophotometer) is not necessarily relevant for a product claim, and thus for examination purposes this limitation will be treated as a product-by-process limitation and will not be given patentable weight.
Examiner note: no art has been applied to independent Claim 11 and its dependents; however, the claims as currently set forth are not deemed allowable and Applicant is required to clarify in compliance with 35 U.S.C. 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.
Claim 8 is rejected by virtue of its dependence upon Claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725         

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725